DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

1. 	This office action is in response to the amendment and remarks submitted 07/08/2021.

	Claim 1-11 and 21 previously found allowable.
	Claim 12 has been amended; support for claim 12 is found in instant specification page 3, paragraph 15.
	Claims 13-20, previously presented without amendment.
	Claims 1-21 are currently pending.

Reason for Allowance
2. 	Claims 1-21 are allowed.
3. 	The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim 1 the instant claim are allowable over prior art of record, because the prior art is silent to a battery cover expanding and collapsing about the battery compartment on a power tool housing as is instantly claimed.
	
claim 12, overcomes the prior art of record Yukihiko et al. (EP 2424001 A2), Yukihiko does not teach nor suggest the battery cover is movable between a first closed position and a second closed position. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        



/Maria Laios/Primary Examiner, Art Unit 1727